Exhibit 10.1

Execution

--------------------------------------------------------------------------------

THIRD OMNIBUS AMENDMENT

Dated as of May 14, 2007

Among

ELECTRONIC ARTS REDWOOD LLC,

as Lessee,

ELECTRONIC ARTS INC.,

as Guarantor,

SELCO SERVICE CORPORATION

(doing business in California as “Ohio SELCO Service Corporation”),

as Lessor,

THE VARIOUS LIQUIDITY BANKS PARTY HERETO,

as Liquidity Banks,

THE BANK OF NOVA SCOTIA,

as Documentation Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIRD OMNIBUS AMENDMENT

This THIRD OMNIBUS AMENDMENT (this “Amendment”) is entered into as of May 14,
2007 among, ELECTRONIC ARTS REDWOOD LLC, a Delaware limited liability company,
as Lessee (the “Lessee”); ELECTRONIC ARTS INC., a Delaware corporation, as
Guarantor (the “Guarantor”); SELCO SERVICE CORPORATION, an Ohio corporation
(doing business in California as “Ohio SELCO Service Corporation”), as Lessor
(the “Lessor”); each of the liquidity banks party hereto (each, a “Liquidity
Bank” or, sometimes referred to as a “Purchaser” and collectively, the
“Liquidity Banks” or sometime referred to as the “Purchasers”); THE BANK OF NOVA
SCOTIA, as Documentation Agent (the “Documentation Agent”); and KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”). All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Appendix A to the Participation Agreement dated as of July 16, 2001 (as amended,
supplemented, restated or otherwise modified from time to time, referred to as
the “Participation Agreement” or sometimes as the “Credit Agreement”) among
certain of the parties party hereto, and the rules of interpretation set forth
in such Appendix shall apply to this Amendment.

WITNESSETH:

WHEREAS, the parties hereto wish to amend the Operative Documents to (a) extend
the Maturity Date for the Notes to July 16, 2008 pursuant to Section 15.19 of
the Participation Agreement, and (b) change the definition of “Consolidated
EBITDAR”; and

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments to Operative Documents. (a) From and after the Amendment
Effective Date, the definition of “Consolidated EBITDAR” contained in Appendix A
to the Participation Agreement shall be and is hereby amended in its entirety
and restated as follows:

“Consolidated EBITDAR” means, with respect to the Guarantor, the sum of the
following, which shall be calculated for any Fiscal Quarter on a rolling four
quarter basis: (i) the Guarantor’s and its Subsidiaries’ consolidated Net Income
before any extraordinary items and deduction of interest expenses and income
taxes, plus (ii) depreciation and amortization expenses of the Guarantor and its
Subsidiaries accruing during such period, plus (iii) the aggregate amount of all
rentals paid during such period by the Guarantor and its Subsidiaries under any
lease (other than capital leases) plus (iv) any interest which is capitalized
for purposes of the lease transactions contemplated by the Participation
Agreement, plus (v) the quarterly increase of (or, if applicable, less any
decrease of) “deferred net revenue” only as it pertains to revenues deferred for
less than one (1) year which arise from the sale of online-enabled packaged
goods where all costs associated with the product are recognized in full at the
time of the sale of the product (as set forth in the “Liabilities” section of
Guarantor’s balance sheet).



--------------------------------------------------------------------------------

Third Omnibus Amendment

 

(b) From and after the Amendment Effective Date, the definition of “Maturity
Date” contained in Appendix A to the Participation Agreement shall be and is
hereby amended in its entirety and restated as follows:

“Maturity Date” means July 16, 2008.

(c) From and after the Amendment Effective Date, the definition of “Maturity
Date” contained in the first paragraph of each Note shall be and is hereby
amended in its entirety and restated as follows:

“Maturity Date” means the earliest of: (i) July 16, 2008 subject to extension
pursuant to Section 15.19 of the Credit Agreement; or (ii) such earlier date as
the Agent shall deliver notice of an Acceleration Event.

Section 2. Representations and Warranties. The Lessee and the Guarantor each
hereby represents and warrants to the Agent, the Purchasers and the Lessor that,
as of the date hereof, (a) no Lease Default or Lease Event of Default has
occurred and is continuing, and (b) the transactions contemplated by this
Amendment and the other Operative Documents to which it is a party and the
transactions contemplated hereby and thereby (i) are within its respective
corporate authority and legal right, (ii) have been duly authorized by all
necessary corporate proceedings, (iii) do not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which it is subject or any judgment, order, writ, injunction, license or permit
applicable to it which could have a Material Adverse Effect, (iv) do not
conflict with any provision of its corporate charter or bylaws of, or any
agreement or other instrument binding upon it, (v) do not require any consent,
approval or authorization of any Governmental Authority or any other Person not
a party hereto and (vi) do not result in, or require the creation or imposition
of, any Lien on any of its properties other than as contemplated by the
Operative Documents.

Section 3. Ratification; Continuing Effectiveness. After giving effect to the
amendments and agreements contained herein, the parties hereto agree that, as
heretofore and herein amended, the Participation Agreement, the Master Lease and
each of the Operative Documents (including, without limitation the Master Lease
and Guaranty, but not including the Liquidity Documentation) shall remain in
full force and effect and each of the agreements and obligations contained
therein (as previously amended and as amended hereby) is hereby ratified and
confirmed in all respects. After the Amendment Effective Date, all references to
any of the Operative Documents contained in the Operative Documents shall refer
to such Operative Document as amended hereby.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.

Section 5. Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of California applicable to contracts made and
to be performed entirely within such state.

 

-2-



--------------------------------------------------------------------------------

Third Omnibus Amendment

 

Section 6. Successors and Assigns. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.

Section 7. Further Assurances. The parties hereto shall take or cause to be
taken from time to time all action reasonably necessary to assure that the
intent of the parties hereunder is given effect. The parties hereto shall
execute and deliver, or cause to be executed and delivered, to the other parties
hereto from time to time, promptly upon request therefor, any and all other and
further instruments that may be reasonably requested by any party hereto to cure
any deficiency in the execution and delivery of this Amendment or any other
Operative Document to which it is a party.

Section 8. Effectiveness. The amendments set forth in Sections 1 above shall
become effective as of the date hereof (the “Amendment Effective Date”) upon the
Agent’s receipt of counterparts of this Amendment executed by the Lessee, the
Guarantor, the Agent, the Lessor and the Liquidity Banks.

[Signature Pages to Follow]

 

-3-



--------------------------------------------------------------------------------

Third Omnibus Amendment

 

This Amendment is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written

 

Lessee:  

ELECTRONIC ARTS REDWOOD LLC,

a Delaware limited liability company, as Lessee

  By  

 

  Name  

 

  Its  

 

Guarantor:   ELECTRONIC ARTS INC.   By  

 

  Name  

 

  Its  

 

Lessor:  

SELCO SERVICE CORPORATION

(doing business in California as “Ohio SELCO Service Corporation”)

  By  

 

    Donald C. Davis     Its Vice President

 

S-1



--------------------------------------------------------------------------------

Third Omnibus Amendment

 

Agent:   KEYBANK NATIONAL ASSOCIATION   By  

 

  Its  

 

Liquidity Bank:   KEYBANK NATIONAL ASSOCIATION   By  

 

  Its  

 

Liquidity Bank:   JPMORGAN CHASE BANK, N.A.   By  

 

  Name  

 

  Its  

 

Liquidity Bank:   BNP PARIBAS LEASING CORPORATION   By  

 

  Name  

 

  Its  

 

Liquidity Bank:   U.S. BANK NATIONAL ASSOCIATION   By  

 

  Name  

 

  Its  

 

 

S-2



--------------------------------------------------------------------------------

Third Omnibus Amendment

 

Liquidity Bank and Documentation Agent:   THE BANK OF NOVA SCOTIA   By  

 

  Name  

 

  Its  

 

Liquidity Bank:   BANK OF AMERICA, NATIONAL ASSOCIATION   By  

 

  Name  

 

  Its  

 

Liquidity Bank:   WELLS FARGO BANK, NATIONAL ASSOCIATION   By  

 

  Name  

 

  Its  

 

 

S-3